Citation Nr: 1452788	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  13-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and M.J. 


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  At that hearing, the Veteran requested, and was granted, a period of 60 days to hold the record open so he could submit additional evidence.  

The Board also notes that the Veteran's appeal had originally included a claim for service connection for tinnitus.  However, he did not submit a substantive appeal following the issuance of the March 2014 statement of the case. See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Accordingly, the issue of entitlement to service connection for tinnitus no longer remains in appellate status, and no further consideration is required.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim which contains additional documents pertinent to the present appeal, including VA treatment records and the aforementioned Board hearing transcript.  A review of the Veterans Benefits Management System (VBMS) reveals pertinent medical records submitted by the Veteran's private audiologist. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim for service connection for bilateral hearing loss.  

As noted above, the Veteran has submitted additional evidence contained in VBMS that has not yet been reviewed by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran and his representative have not provided a waiver of the RO's initial consideration.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

The Board also notes that the Veteran was afforded a VA examination in August 2012.  The examiner has provided an opinion as to whether the Veteran's current hearing loss may be related to his noise exposure in service; however, she did not address whether the Veteran's hearing loss is related to any altitude change while flying in service.  In this regard, the Veteran testified that a plane on which he was flying had abruptly lost altitude and caused damage to his hearing sensitivity.  See September 2014 hearing transcript, page 11.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic claims file. 

The AOJ should also obtain and associate with the electronic claims file all outstanding VA treatment records dated since October 2013.  

2.  After completing the above development, the AOJ should refer the Veteran's claims file to the August 2012 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion as to the nature and etiology of the Veteran's current bilateral hearing loss.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to any altitude change he would have experienced during a flight in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of such conclusion as it is to find against it).

A clear rationale for the medical opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions and any other development indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence (including evidence contained in VBMS and Virtual VA).  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




